952 F.2d 1396
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Kirk A. COOK, Defendant-Appellant.
No. 91-5672.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 14, 1991.Decided Jan. 21, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria, No. CR-91-324-A, Claude M. Hilton, District Judge.
Kirk A. Cook, appellant pro se.
Rebecca Brentley, Office of the United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, MURNAGHAN and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Kirk A. Cook appeals from the district court's order which affirmed his conviction of assault under 18 U.S.C. § 113(e) (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   United States v. Cook, No. CR-91-324-A (E.D.Va. Sept. 6, 1991).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We deny Cook's motion for appointment of counsel